Exhibit 10.1

AMENDMENT NO. 1 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT
This AMENDMENT NO. 1 TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of
February 5, 2015 (this “Amendment No. 1”), is by and among BRIXMOR OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Borrower”), the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (the “Administrative Agent”). Reference is made to that certain
Revolving Credit and Term Loan Agreement, dated as of July 16, 2013 (the “Credit
Agreement”), by and among the Borrower, the Lenders referenced therein and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings as set forth in the Credit Agreement, as amended hereby.
RECITALS
WHEREAS, the Borrower has requested that the Credit Agreement be amended to
release the Parent Guarantors from their respective obligations under the Parent
Guaranty, and the Lenders are willing to so amend the Credit Agreement as set
forth herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS TO CREDIT AGREEMENT. As of the Amendment Effective Date
(as defined in Section 4 hereof), the Credit Agreement is hereby amended as
follows:


1.1    Amendments to Section 1.01.


(a)The definition of “Guaranties” set forth in Section 1.01 of the Credit
Agreement is restated in its entirety to read as follows:


““Guaranties” means, collectively, any Subsidiary Guaranty (and each
individually a “Guaranty”).”
(b)    The definition of “Guarantors” set forth in Section 1.01 of the Credit
Agreement is restated in its entirety to read as follows:


““Guarantors” means, subject to release as provided in Section 5.10(a), any
Additional Subsidiary Guarantor, if it provides a Subsidiary Guaranty pursuant
to Section 5.10(a).”
(c)    The definitions of “Parent Guarantors” and “Parent Guaranty” set forth in
Section 1.01 of the Credit Agreement are hereby deleted in their entirety.


(d)    Section 1.01 of the Credit Agreement is amended by adding the following
new definition of “Parent Companies” immediately after the definition of
“Ownership Share”:


““Parent Companies” means the Limited Partner and the General Partner.”
(e)    The definition of “Subsidiary Guaranty” set forth in Section 1.01 of the
Credit Agreement is restated in its entirety to read as follows:


““Subsidiary Guaranty” means, collectively, any Guaranty in substantially the
form of Exhibit F that may be executed and delivered after the Effective Date by
an Additional Subsidiary Guarantor in accordance with Section 5.10(a).



--------------------------------------------------------------------------------



(f)    The definition of “Total Secured Indebtedness” set forth in Section 1.01
of the Credit Agreement is amended by deleting the words “or Section 5.10(b)” at
the end of such definition.


1.2    Amendments to Articles I, III, V, VI and VII Regarding Parent Guarantors.
Each of the definitions of “Material Adverse Effect” and “Material Indebtedness”
in Section 1.01 of the Credit Agreement and each of Sections 3.01, 3.03, 3.05,
3.06, 3.07, 3.08, 3.09, 3.12, 5.02(b), 5.03, 5.04, 5.05, 5.06, 5.07, 6.02, 6.04,
7.01(f), 7.01(g), 7.01(h), 7.01(i), 7.01(j) and 7.01(k) of the Credit Agreement
are amended by (a) deleting the words “Parent Guarantor” each time they appear
in such definition or section and substituting the words “Parent Company” in
place thereof and (b) deleting the words “Parent Guarantors” each time they
appear in such definition or section and substituting the words “Parent
Companies” in place thereof.


1.3    Amendment to Section 2.17. Section 2.17 of the Credit Agreement is
amended by inserting the following new clause (j) after clause (i) thereof:


“(j)    FATCA Acknowledgement. For purposes of determining withholding Taxes
imposed under FATCA, from and after February __, 2015, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
1.4    Amendment to Section 5.10. Section 5.10 of the Credit Agreement is
amended by deleting paragraphs (b) and (c) of Section 5.10 in their entirety and
relabeling the current paragraph (d) of Section 5.10 as paragraph (b).


1.5    Amendment to Section 9.02. Clause (vii) of the first proviso to Section
9.02(b) of the Credit Agreement is amended by deleting the words “release either
of the Parent Guarantors from its obligations under the Parent Guaranty, or” in
their entirety.


1.6    Amendment to Exhibits. The exhibits to the Credit Agreement are amended
by adding a new Exhibit F in the form attached hereto as Annex I.


SECTION 2.    REPRESENTATIONS AND WARRANTIES OF THE BORROWER


In order to induce the Lenders and Administrative Agent to enter into this
Amendment No. 1, the Borrower represents and warrants to the Lenders and
Administrative Agent that the following statements are true, correct and
complete:
(i)    the Borrower has the requisite power and authority to make, deliver and
perform its obligations under this Amendment No. 1 and the Credit Agreement as
amended by this Amendment No. 1 (the “Amended Agreement”, and together with this
Amendment No. 1, the “Amendment Documents”);
(ii)    the execution, delivery and performance of the Amendment Documents are
within the Borrower’s partnership powers and have been duly authorized by all
necessary partnership or other organizational action on the part of the
Borrower;
(iii)    the execution, delivery and performance of this Amendment No. 1 (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Parent Companies, the Borrower or any of its Subsidiaries or any order,
judgment or decree of any Governmental Authority, except



--------------------------------------------------------------------------------



for any violation of any applicable law or regulation that would not reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any indenture, agreement or other instrument binding upon the
Parent Companies, the Borrower or any of its Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by the Parent
Companies, the Borrower or any of its Subsidiaries, except for any violation or
default that would not reasonably be expected to have a Material Adverse Effect,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Parent Companies, the Borrower or any of its Subsidiaries;
(iv)    each of the Amendment Documents has been duly executed and delivered by
the Borrower and constitutes legal, valid and binding obligation of Borrower
enforceable against the Borrower in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
(v)    the representations and warranties made or deemed made by the Borrower in
any Loan Document are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
the Amendment Effective Date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on and as of such earlier date); and
(vi)    no Default or Event of Default has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
No. 1.
SECTION 3.    RELEASE OF THE PARENT GUARANTORS


As of the Amendment Effective Date, the Administrative Agent and each of the
Lenders hereby (a) agree that the Parent Guaranty is terminated and is of no
further force and effect and (b) release and forever discharge each of the
Parent Guarantors from any obligations it may have to the Administrative Agent
and Lenders as a Guarantor under the Parent Guaranty.
SECTION 4.    CONDITIONS TO EFFECTIVENESS
This Amendment No. 1 shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to as the “Amendment Effective Date”):
(a)    The Borrower, the Administrative Agent and each of the Lenders shall have
indicated their consent to this Amendment No. 1 by the execution and delivery of
the signature pages hereto to the Administrative Agent.


(b)The Administrative Agent shall have received all reasonable out-of-pocket
costs and expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel for which the Borrower agrees it
is responsible pursuant to Section 9.03 of the Credit Agreement) that are due
and payable in connection with this Amendment No. 1.



--------------------------------------------------------------------------------



SECTION 5.    MISCELLANEOUS


(a)    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


(i)    On and after the effective date of this Amendment No. 1, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
(ii)    Except as specifically amended by this Amendment No. 1, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment No. 1 shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any of the other Loan
Documents.
(iv)    This Amendment No. 1 shall constitute a Loan Document.
(b)    Headings. Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.


(c)Applicable Law. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(d)Counterparts; Effectiveness. This Amendment No. 1 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment No. 1 by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment No.
1.





























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.






BORROWER:
BRIXMOR OPERATING PARTNERSHIP LP
 
 
By:
Brixmor OP GP LLC, its general partner
 
 
By:
/s/Steven F. Siegel
Name:
Steven F. Siegel
Title:
Executive Vice President
 
 



































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]



--------------------------------------------------------------------------------





LENDERS:
J.P. MORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender
 
 
By:
/s/Mohammad S. Hasan
Name:
Mohammad S. Hasan
Title:
Vice President
 
 











































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
 
 
By:
/s/Ann E. Kenzie
Name:
Ann E. Kenzie
Title:
Senior Vice President
 
 















































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
/s/Bryan Gregory
Name:
Bryan Gregory
Title:
Director
 
 













































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





BARCLAYS BANK PLC
 
 
By:
/s/Christine Aharonian
Name:
Christine Aharonian
Title:
Vice President
 
 













































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





CITIBANK, N.A.
 
 
By:
/s/John C. Rowland
Name:
John C. Rowland
Title:
Vice President
 
 













































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:
/s/J.T. Johnston Coe
Name:
J.T. Johnston Coe
Title:
Managing Director
 
 
By:
/s/Joanna Soliman
Name:
Joanna Soliman
Title:
Vice President
 
 



































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
 
 
By:
/s/Joshua Freedman
Name:
Joshua Freedman
Title:
Authorized Signatory
 
 













































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
 
 
By:
/s/Brian P. Kelly
Name:
Brian P. Kelly
Title:
Senior Vice President
 
 













































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH
 
 
By:
/s/Darlene Arias
Name:
Darlene Arias
Title:
Director
 
 
By:
/s/Houssem Daly
Name:
Houssem Daly
Title:
Associate Director
 
 



































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.
 
 
By:
/s/Andrew Agius
Name:
Andrew Agius
Title:
Associate
 
 











































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





SUNTRUST BANK
 
 
By:
/s/Bryan P. McFarland
Name:
Bryan P. McFarland
Title:
Senior Vice President
 
 











































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





REGIONS BANK
 
 
By:
/s/Lori Chambers
Name:
Lori Chambers
Title:
Vice President
 
 













































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
 
 
By:
/s/Jennifer L. Power
Name:
Jennifer L. Power
Title:
Vice President
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/Gary D. Houston
Name:
Gary D. Houston
Title:
Vice President
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY
 
 
By:
/s/Eric Searls
Name:
Eric Searls
Title:
Senior Vice President
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





THE BANK OF NEW YORK MELLON
 
 
By:
/s/Rick Laudisi
Name:
Rick Laudisi
Title:
Managing Director
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAl ASSOCIATION
 
 
By:
/s/Frederick H. Denecke
Name:
Frederick H. Denecke
Title:
Senior Vice President
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





RBS CITIZENS BANK, N.A.
 
 
By:
/s/Craig Aframe
Name:
Craig Aframe
Title:
U.P.
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION
 
 
By:
/s/Hideo Notsu
Name:
Hideo Notsu
Title:
Executive Director
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





TD BANK, N.A.
 
 
By:
/s/Anthony A. Filorimo
Name:
Anthony A. Filorimo
Title:
Senior Vice President
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





HUNTINGTON NATIONAL BANK
 
 
By:
/s/Marla S Bergrin
Name:
Marla S. Bergrin
Title:
Vice President
 
 





























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.
 
 
By:
/s/James M. Armstrong
Name:
James M. Armstrong
Title:
Senior Vice President
 
 



























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------





FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
By:
/s/Matthew T. Mathis
Name:
Matthew T. Mathis
Title:
Senior Vice President
 
 





























































































[Signature Page to Amendment No. 1 to Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------



EXHIBIT F                                                ANNEX I


FORM OF
SUBSIDIARY GUARANTY






THIS    GUARANTY ("Guaranty") is executed as of    [______________], by
[________________], (the "Guarantor"), for the benefit of JPMORGAN CHASE BANK,
N.A.,
("Administrative Agent"), in its capacity as the administrative agent for the
Lenders under the Loan Agreement defined below, for the benefit of itself and
such Lenders. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Loan Agreement defined below.


RECITALS




A. Brixmor Operating Partnership LP, a Delaware limited partnership
("Borrower"), Administrative Agent and the Lenders have entered into that
certain Revolving Credit and Term Loan Agreement dated as of July 16, 2013, as
amended (as amended and in effect from time to time, the "Loan Agreement"),
pursuant to which the Lenders have agreed to make available to Borrower Loans
and certain other financial accommodations on the terms and conditions set forth
in the Loan Agreement.


B.    Pursuant to Section 5.10(a) of the Loan Agreement, Borrower has elected
that the
Guarantor become an Additional Subsidiary Guarantor (as defined therein).


C.    The .Guarantor is a subsidiary of Borrower and will directly benefit from
the
Lenders' making the Loans and other financial accommodations to Borrower.






AGREEMENT


NOW, THEREFORE, as an inducement to the Lenders to continue extending credit and
other financial accommodations to Borrower, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor agrees with Administrative Agent, for the benefit of
the Lenders, as follows:


Section I. Guaranty of Obligations. The Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Administrative Agent, for the benefit of the
Lenders, jointly and severally with all existing and future guarantors of the
Obligations, the payment and performance of the Obligations as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise. The Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally with all existing
and future guarantors of the Obligations, for the Obligations



--------------------------------------------------------------------------------



as a primary obligor, and that the Guarantor shall fully perform each and every
term and provision hereof. This Guaranty is a guaranty of payment and not of
collection only. Administrative Agent shall not be required to exhaust any right
or remedy or take any action against Borrower


or any other person or entity. The Guarantor agrees that, as between the
Guarantor and Administrative Agent and the Lenders, the Obligations may be
declared to be due and payable for the purposes of this Guaranty notwithstanding
any stay, injunction or other prohibition which may prevent, delay or vitiate
any declaration as regards Borrower and that in the event of a declaration or
attempted declaration, the Obligations shall immediately become due and payable
by the Guarantor for the purposes of this Guaranty. Without limiting the
generality of the foregoing, the Guarantor, and by its acceptance of this
Guaranty, Administrative Agent, for the benefit of the Lenders, hereby confirms
that the parties intend that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Law (as defined below), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state or foreign law to the extent applicable to this Guaranty. In
furtherance of that intention, the liabilities of the Guarantor under this
Guaranty (the "Liabilities") shall be limited to the maximum amount that will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities of the Guarantor that are relevant under such laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other person with respect to the Liabilities, result
in the Liabilities of the Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. For purposes hereof, "Bankruptcy Law" means
Title 11, U.S. Code, or any similar federal, state or foreign law for the relief
of debtors. This paragraph with respect to the maximum liability of the
Guarantor is intended solely to preserve the rights of the Administrative Agent,
for the benefit of the Lenders, to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantor nor any other person or entity
shall have any right or claim under this paragraph with respect to such maximum
liability, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under applicable law. The
Guarantor agrees that the Obligations may at any time and from time to time
exceed the maximum liability of the Guarantor without impairing this Guaranty or
affecting the rights and remedies of the Administrative Agent on behalf of the
Lenders, hereunder, provided that, nothing in this sentence shall be construed
to increase the Guarantor's obligations hereunder beyond its maximum liability.


Section 2. Guaranty Absolute. The Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to departure from any of the terms of any Loan
Document, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, or
failure to act by Administrative Agent or the Lenders with respect to, any other
guaranty or support document, or any exchange, release or non-perfection of, or
failure to act by Administrative Agent or the Lenders with respect to, any
collateral, for all or any of the Obligations; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend,



--------------------------------------------------------------------------------



restructure or otherwise affect any term of the Obligations or any Loan
Document; (d) any change in the corporate existence, structure, or ownership of
Borrower; (e) without being limited by the foregoing, any lack of validity or
enforceability of any Loan Document; and (f) any other setoff, recoupment,
defense or counterclaim whatsoever (in any case, whether based on contract, tort
or any other theory) with respect to the Loan Documents or the transactions
contemplated thereby which might constitute a legal or equitable defense
available to, or discharge of, Borrower or a guarantor, other than the payment
in full of the Obligations.


Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until this Guaranty is terminated pursuant to Section 17
hereof.


Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right to require Administrative Agent or any Lender to proceed against or
exhaust its recourse against Borrower, any other guarantor or endorser, or any
security or collateral held by Administrative Agent (for the benefit of Lenders)
at any time or to pursue any other remedy in its power before proceeding against
Guarantor hereunder; (b) the defense of the statute of limitations in any action
hereunder; (c) any defense that may arise by reason of (i) the incapacity, lack
of authority, death or disability of Borrower, the Guarantor or any other or
others, (ii) the revocation or repudiation hereof by the Guarantor or the
revocation or repudiation of any of the Loan Documents by Borrower or any other
or others, (iii) the failure of Administrative Agent (on behalf of the Lenders)
to file or enforce a claim against the estate (either in administration,
bankruptcy or any other proceeding) of Borrower or any other or others, (iv) the
unenforceability in whole or in part of any Loan Document, (v) Administrative
Agent's election (on behalf of the Lenders), in any proceeding instituted under
the federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
federal Bankruptcy Code, or (vi) any borrowing or grant of a security interest
under Section 364 of the federal Bankruptcy Code; (d) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Guaranty,
and indulgences and notices of any other kind whatsoever; (e) any defense based
upon an election of remedies by Administrative Agent (on behalf of the Lenders)
which destroys or otherwise impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against Borrower for reimbursement, or
both; (f) any defense based upon any taking, modification or release of any
collateral or other guarantees, or any failure to perfect any security interest
in, or the taking of or failure to take any other action with respect to any
collateral securing payment or performance of the Obligations; (g) any right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any obligations to
which it applies or may apply; and (h) any rights or defenses based upon an
offset by the Guarantor against any obligation now or hereafter owed to the
Guarantor by Borrower; provided, however, that this Section 4 shall not
constitute a waiver on the part of the Guarantor of any defense of payment. The
Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of the Guarantor, until the termination of this
Guaranty under Section 3.


Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Administrative Agent is in
possession of the Guaranty; provided,



--------------------------------------------------------------------------------



however, that no such reinstatement shall occur if this Guaranty has terminated
pursuant to Section 17(b) hereof.


Section 6. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been paid in full and the Loan
Documents are no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, the amount shall be held in trust for
the benefit of the Lenders and shall be promptly paid to Administrative Agent,
for the benefit of the Lenders, to be credited and applied to the Obligations,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of the Loan Documents. If the Guarantor makes payment to Administrative
Agent, for the benefit of the Lenders, of all or any part of the Obligations and
all the Obligations are paid in full and the Loan Documents are no longer in
effect, Administrative Agent shall, at the Guarantor's request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of the interest in the Obligations resulting from the payment.


Section 7. Subordination. Without limiting Administrative Agent's rights under
any other agreement, any liabilities owed by Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of Borrower to the Guarantor, if Administrative Agent so
requests, shall be collected, enforced and received by the Guarantor as trustee
for the Lenders and shall be paid over to Administrative Agent, for the benefit
of the Lenders, on account of the Obligations but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Guaranty.


Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein as provided in Section 2.17 of the Loan Agreement.


Section 9. Representations and Warranties. The Guarantor represents and warrants
that:


(a) (i) it is duly organized, validly existing and in good standing under the
laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, (ii) the execution,
delivery and performance of this Guaranty are within the Guarantor's corporate,
limited liability company or other organizational powers and have been duly
authorized by all necessary corporate, limited liability company or other



--------------------------------------------------------------------------------



organizational action, (iii) this Guaranty has been duly executed and delivered
by the Guarantor and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iv) the execution, delivery and performance of this Guaranty by
the Guarantor (A) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (B) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Guarantor or any order of any Governmental
Authority, except for any violation of any applicable law or regulation that
would not reasonably be expected to have a Material Adverse Effect, (C) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Guarantor or its assets, or give rise to a right
thereunder to require any payment to be made by the Guarantor, except for any
violation or default that would not reasonably be expected to have a Material
Adverse Effect, and (D) will not result in the creation or imposition of any
Lien on any asset of the Guarantor; and


(b) in executing and delivering this Guaranty, the Guarantor has (i) without
reliance on Administrative Agent or any Lender or any information received from
Administrative Agent or any Lender and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and Borrower, Borrower's business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances which may
bear upon such transactions, Borrower or the obligations and risks undertaken
herein with respect to the Obligations; (ii) adequate means to obtain from
Borrower on a continuing basis information concerning Borrower; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of Administrative Agent or any Lender not
embodied herein or any acts heretofore or hereafter taken by Administrative
Agent or any Lender (including but not limited to any review by Administrative
Agent or any Lender of the affairs of Borrower).


Section 10. Covenants. The Guarantor will perform and comply with all covenants
applicable to the Guarantor, or which Borrower is required to cause the
Guarantor to comply with, under the terms of the Loan Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.


Section 12. Setoff. If a Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, and to the extent permitted
under Section 9.08 of the Loan Agreement, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Guarantor against any of and all the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand



--------------------------------------------------------------------------------



under this Guaranty and although such Obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


Section 13. Formalities. The Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.


Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by Administrative Agent, and then
the waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of Administrative
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.


Section 15. Expenses. The Guarantor shall reimburse Administrative Agent and the
Lenders on demand for all costs, expenses and charges incurred by Administrative
Agent and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms and limitations set forth in
Section 9.03 of the Loan Agreement. The obligations of the Guarantors under this
Section shall survive the termination ofthis Guaranty.


Section 16. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantor, Administrative Agent, the Lenders and their
respective successors and assigns; provided that the Guarantor may not assign or
transfer its rights or obligations under this Guaranty except as provided in the
Loan Agreement. Without limiting the generality of the foregoing, Administrative
Agent and each Lender may assign, sell participations in or otherwise transfer
its rights under the Loan Documents to any other person or entity in accordance
with the terms of the Loan Agreement, and the other person or entity shall then
become vested with all the rights granted to Administrative Agent or such
Lender, as applicable, in this Guaranty or otherwise.


Section 17. Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
the Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party upon (a) the payment in full of the
obligations and other amounts payable under this Guaranty and the Loan
Documents, or (b) the release of this Guaranty pursuant to Section 5.10 of the
Loan Agreement, whereby the Administrative Agent shall, at the request and
expense of Borrower and without the need for any consent or approval by the
Lenders, execute and deliver an instrument to evidence any such release in a
form reasonably acceptable to Borrower and Administrative Agent.


Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.



--------------------------------------------------------------------------------





Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:


(a)     if to the Guarantor, to it at [_________________________], Attention of
[_________________] (TelecopyNo. [________________]); and




(b)     if to Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops Building 2, 3rd Floor,
Newark, DE 19713-2107, Attention of Taieshia Reefer (Telecopy No. (302)
634-4733), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th
Floor, New York, NY 10179, Attention of Mohammad S. Hasan (Telecopy No. (646)
328-3040).


The Guarantor and Administrative Agent may change its address or telecopy number
for notices and other communications hereunder by notice to the other party. All
notices and other communications given to the Guarantor or Administrative Agent
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.


Section 20. Governing Law: Jurisdiction: Consent to Service of Process.




(a) This Guaranty shall be construed in accordance with and governed by the law
of the State ofNew York.


(b) Each party to this Guaranty hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District ofNew York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty, or for recognition or enforcement of any judgment,
and each party to this Guaranty hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined solely in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Notwithstanding the foregoing, nothing in this Guaranty shall be deemed or
operate to preclude (i) Administrative Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on any security
for the Obligations (in which case any party shall be entitled to assert any
claim or defense other than any objection to the laying of venue of such action
or the action having been brought in an inconvenient forum but including any
claim or defense that this Section 20(b) would otherwise require to be asserted
in a legal action or proceeding in a New York court), or to enforce a judgment
or other court order in favor of Administrative Agent or any Lender, (ii) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (iii) if all such New York courts
decline jurisdiction over any Person, or decline (or, in the case of the Federal
District court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iv) in the event a legal action or
proceeding is brought against any party



--------------------------------------------------------------------------------



hereto or involving any of its assets or property in another court (without any
collusive assistance by such party or any of its subsidiaries or Affiliates),
such party from asserting a claim or defense (including any claim or defense
that this Section 20(b) would otherwise require to be asserted in a legal action
or proceeding in a New York court) in any such action or proceeding.


(c) Each party to this Guaranty hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in subsection (b) above. Each party to this Guaranty hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.


(d) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices herein. Nothing in this Guaranty will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.


Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.


Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR ARE INTENDED BY THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE
OF DEALING AMONG THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE
OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY THE GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.


Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS



--------------------------------------------------------------------------------



CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE
GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE
LENDERS, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT
THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.






[SIGNATURE PAGE FOLLOWS]













































































--------------------------------------------------------------------------------



EXHIBIT F


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.


[GUARANTOR]






By:_________________________________
Name:
Title:



